


Exhibit 10.52

 

SECOND AMENDMENT

TO

ASSET PURCHASE AGREEMENT

 

This Second Amendment to Asset Purchase Agreement (“Amendment”) is entered into
as of November 3, 2008 (the “Effective Date”), by and among Bates Private
Capital Incorporated, an Oregon corporation (“Seller”), John E. Bates (“Bates”),
Rob J. Lee (“Lee”), Nancy S. Ranchel (“Ranchel”), Michael D. Weiner (“Weiner”)
and Jennifer L. Stout (“Stout”), LECG, LLC, a California limited liability
company (“Purchaser”), and LECG Corporation, a Delaware corporation (“Parent”). 
Bates, Lee, Ranchel, Weiner and Stout are individually referred to herein each
as a “Principal” and collectively as the “Principals.”  The Seller and the
Principals are collectively referred to herein as the “Seller Entities.”

 

RECITALS

 

A.            Purchaser, Parent and the Seller Entities are parties to that
certain Asset Purchase Agreement dated as of August 1, 2005, amended by that
certain First Amendment to Asset Purchase Agreement dated August 15, 2005 (as
amended, the “Asset Purchase Agreement”).

 

B.            Purchaser and the Seller Entities wish to accelerate and modify
the Earn Out Payments (as defined in the Asset Purchase Agreement) and have
agreed to substitute any remaining Earn Out Payments with the payments specified
in this Amendment.

 

C.            Purchaser intends to re-assign certain Bates Persons to different
sectors within Purchaser’s operations, which re-assignments will cause Purchaser
to propose certain modifications (the “Compensation Modifications”) to the
compensation arrangements currently in effect under the Expert Agreements (as
defined in the Asset Purchase Agreement).  The Compensation Modifications to be
proposed are not part of the consideration for the restructuring of the Earn Out
Payments provided for herein.

 

D.            To accomplish the foregoing and such other matters as are
described below, Purchaser, Parent and the Seller Entities wish to amend the
Asset Purchase Agreement as set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals above, the mutual agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.            Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Asset Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

2.           Earn Out Payments.

 

a.           The end date for the Earn Out Period, as stated in Section 3.3 of
the Asset Purchase Agreement, is hereby replaced with the Effective Date;
provided, however, that for purposes of determining the Principals’ compensation
under the Expert Agreements, the end date for the Earn Out Period shall be
deemed to be July 31, 2011 until such time as any Compensation Modifications
have been agreed to in writing by Purchaser and the respective Principals.

 

b.           Purchaser will make a final Earn Out Payment pursuant to
Section 3.3 of the Asset Purchase Agreement in the aggregate amount of Three
Million Eight Hundred Fifty-Thousand Dollars ($3,850,000) (the “Final Earn Out
Payment”).  The Final Earn Out Payment will be made in two installments as
follows:  (i) Two Million Dollars ($2,000,000) will be paid on the Effective
Date, and (ii) One Million Eight Hundred Thousand Dollars ($1,850,000) will be
made on or before January 15, 2009.  Delinquent amounts will bear interest at
12% per annum until paid.  For the avoidance of doubt, no further Earn Out
Payments will be due and payable after delivery of both installments of the
Final Earn Out Payment.

 

c.           The parties hereto agree that the provisions of Section 3.3.5 of
the Asset Purchase Agreement have no force and effect with respect to the Final
Earn Out Payment.

 

d.           The parties hereby acknowledge and agree that all prior Earn Out
Payments paid and received prior to the date hereof reflect full and valid
payment of all amounts earned and payable as Earn Out Payments during the Earn
Out Period prior to the date hereof, and all of such payments are hereby
ratified and confirmed without the right of offset or deduction.

 

3.             Compensation Modifications.  Purchaser and each of the Principals
agree to review and negotiate in good faith with respect to any respective
Compensation Modifications proposed by Purchaser, without inferring any
obligation on the part of a Principal to forego any existing rights to
compensation.

 

4.             Bates Name.  The parties hereto agree that any and all uses of
the name “Bates Private Capital” by the parties, their employees, agents and
affiliates will cease as of December 1, 2008.

 

5.             Notices.  Section 20 of the Asset Purchase Agreement is hereby
amended to delete the two addresses to which copies of notices to Parent are to
be sent and to replace them with the following:

 

 

Deanne M. Tully, Esq.

 

General Counsel

 

LECG Corporation

 

2000 Powell Street, Suite 600

 

Emeryville, California 94608

 

Fax: (510) 653-9898

 

 

 

and

 

2

--------------------------------------------------------------------------------


 

 

Emily J. Yukich, Esq.

 

Folger Levin & Kahn, LLP

 

1900 Avenue of the Stars, Suite 2800

 

Los Angeles, California 90067

 

Fax: (310) 556-3770

 

6.           Limited Release.  Subject to full payment of the Final Earnout
Payment on or before the respective installment due dates by Purchaser
hereunder, the Seller Entities, and each of them, for himself, herself or itself
and for his, her or its respective heirs, executors, administrators, agents and
assigns, hereby forever release, waive, discharge and covenant not to sue
Purchaser, Parent or any of their respective predecessors, successors, parent
entities, subsidiaries, shareholders, related entities of any nature, officers,
directors, present or former employees, executors, administrators, agents and
assigns, with respect to any and all claims, assertions of claims, debts,
demands, actions, suits, expenses, attorneys’ fees, costs, damages and
liabilities (“Claims”) arising out of or related to Purchaser’s obligations
under the Asset Purchase Agreement with respect to the calculation or payment of
the Earn Out Payments that exist as of the Effective Date.  This release does
not preclude or relate to Claims associated with a breach of this Amendment by
Purchaser or Parent.

 

With respect to the foregoing release, each Seller Entity understands and for
valuable consideration hereby expressly waives all of the rights and benefits of
Section 1542 of the California Civil Code, which section reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his  or her settlement with
the debtor.”

 

7.             No Further Modification or Amendment.  Except as expressly set
forth in this Amendment, the Asset Purchase Agreement has not been modified or
amended in any respect and continues in full force and effect on the date
hereof.

 

8.             Counterparts.  This Amendment may be signed in two or more
counterparts, each signed by one or more of the parties hereto so long as each
party will sign at least one counterpart of this Amendment, all of which taken
together will constitute one and the same instrument.  Signatures delivered by
facsimile or electronic file format will be treated in all respects as
originals.

 

[Remainder of this Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

 

PURCHASER:

PARENT:

 

 

 

 

LECG, LLC
A California limited liability company

LECG Corporation,
A Delaware corporation

 

 

By:

LECG Corporation

 

By:

/s/ Steven R. Fife

Its:

Sole Manager

 

 

 

Its:

Chief Financial Officer

 

By:

/s/ Steven R. Fife

 

 

 

 

 

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

SELLER ENTITIES:

 

 

 

 

 

Bates Private Capital, Incorporated
an Oregon corporation (now known as Oswego
Partners, Inc.)

 

 

 

 

 

 

 

 

By:  

/s/John E. Bates

 

 

 

 

 

 

Its:  

Principal

 

 

 

 

 

 

 

/s/ John E. Bates

 

John E. Bates

 

 

 

 

 

/s/ Rob J. Lee

 

Rob J. Lee

 

 

 

 

 

 

/s/ Nancy S. Ranchel

 

Nancy S. Ranchel

 

 

 

 

 

 

/s/ Michael D. Weiner

 

Michael D. Weiner

 

 

 

 

 

 

/s/ Jennifer L. Stout

 

Jennifer L. Stout

 

4

--------------------------------------------------------------------------------
